Exhibit 99.1 Item 14.Other Expenses of Issuance and Distribution The expenses to be paid by Emeritus Corporation (the "Company") in connection with the issuance and distribution of 11,000,000shares of the Company's common stock, par value $0.0001 per share ("Common Stock"), being offered pursuant to the registration statement on Form S-3, File No. 333-141801 (the "Registration Statement") and a prospectus supplement to be filed June 28, 2007 (the "Prospectus Supplement"), other than underwriting discounts and commissions, are set forth in the following table.All amounts are estimated except the Securities and Exchange Commission registration fee. SEC registration fee (1) $ 17,540 Listing fees 45,000 Blue Sky fees and expenses 5,000 Printing and engraving expenses 150,000 Legal fees and expenses 400,000 Accounting fees and expenses 250,000 Trustee fees and expenses Rating agency fees Transfer agent and registrar fees 5,000 Miscellaneous 127,460 Total $ 1,000,000 (1) $12,614 of the SEC registration fee has been paid by the Company in connection with the filing of the Registration Statement on April 2, 2007, and the remaining amount of the SEC registration fee.
